Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  133929                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  In re:
  The Honorable
  BEVERLEY NETTLES-NICKERSON,
  Judge, 30th Circuit Court                                         SC: 133929
                                                                    JTC: Formal Complaint No. 81
  ________________________________

          On order of the Court, the recommendation of the Judicial Tenure Commission
  having been filed, together with the record as required by MCR 9.223, it is ORDERED
  that if a petition under MCR 9.224 is filed, oral argument on the petition and the response
  thereto will be heard on Wednesday, June 11, 2008, at 9:30 a.m.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2008                      _________________________________________
                                                                               Clerk